UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7049



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

CRAIG LAWRENCE THOMAS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. John R. Hargrove, Senior District Judge.
(CR-90-475-HAR, CA-96-136-HAR)


Submitted:   October 29, 1996             Decided:   November 7, 1996


Before MURNAGHAN and ERVIN, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Craig Lawrence Thomas, Appellant Pro Se. Raymond Allen Bonner, As-
sistant United States Attorney, Greenbelt, Maryland, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we deny a certificate of appealability and dismiss the appeal as

frivolous on the reasoning of the district court. United States v.
Thomas, Nos. CR-90-475-HAR; CA-96-136-HAR (D. Md. June 19, 1996).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




                                2